UNITED STATES COURT OF APPEALS
                                      Tenth Circuit
                           Byron White United States Courthouse
                                    1823 Stout Street
                                 Denver, Colorado 80294
                                     (303) 844-3157
Patrick J. Fisher, Jr.                                                   Elisabeth A. Shumaker
Clerk                                                                       Chief Deputy Clerk

                                           June 25, 1997


       TO: All recipients of the captioned Order and Judgment

       RE: 96-3310, Quinstar Corp. v. Stoecker
           May 27, 1997


               Please be advised of the following corrections to the captioned decision:

              In the caption, Third-Party Defendant Ronald J. Filbrun is erroneously
       listed as Richard Filbrun. The second error is found on page 3 of the decision,
       wherein the Court stated “At the conclusion of the trial, the jury answered each of
       the 52 questions on the special verdict form in favor of Falcon Bridge and Mr.
       Stoecker.” In actuality, the jury answered each question in favor of Quinstar
       Corporation and Ronald J. Filbrun.

               A corrected Order and Judgment is attached for your convenience.

                                                     Very truly yours,

                                                     Patrick Fisher, Clerk



                                                     Susie Tidwell
                                                     Deputy Clerk

       encl.
                                                              F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                                               MAY 27 1997
                   UNITED STATES COURT OF APPEALS

                          FOR THE TENTH CIRCUIT           PATRICK FISHER
                                                                    Clerk



QUINSTAR CORPORATION,
a Kansas corporation,

      Plaintiff-Counter-Claim-
      Defendant - Appellee,                     No. 96-3310
                                           (D.C. No. 95-CV-1098)
v.                                                (D. Kan.)

FALCON BRIDGE INDUSTRIES,
INC.,

      Defendant-Third-Party-Plaintiff,

and

WILLIAM J. STOECKER,

      Defendant-Counter-Claimant -
      Appellant,

v.

RONALD J. FILBRUN,

      Third-Party-Defendant -
      Appellee.
                           ORDER AND JUDGMENT *


Before BRORBY, BARRETT, and LUCERO, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Defendant William J. Stoecker, as the primary shareholder of Falcon Bridge

Industries, Inc., entered into a written agreement to purchase the stock of

Plaintiff Quinstar Corporation from its sole shareholder, Ronald J. Filbrun. In its

complaint, Quinstar alleged that Mr. Stoecker and Mr. Filbrun also entered into an

oral contract under which Mr. Filbrun was to authorize an advance of $200,000 to

Mr. Stoecker on Quinstar’s line of credit. In return, Mr. Stoecker was to pay,

within a week, $500,000 on the total amount Quinstar owed on the line of credit.

Although Mr. Stoecker received the money, he failed to pay any amount toward

the line of credit.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
      Quinstar sought damages for breach of the oral contract and fraudulent

misrepresentations related to the purchase agreement and the oral contract.

Falcon Bridge and Mr. Stoecker filed counterclaims and third party claims against

Quinstar and Mr. Filbrun, alleging fraud and breach of contract. At the

conclusion of the trial, the jury answered each of the fifty-two questions on the

special verdict form in favor of Quinstar Corporation and Mr. Filbrun. It awarded

Quinstar compensatory damages of $233,675 and punitive damages of $50,000.

      Mr. Stoecker 1 appeals from the judgment entered upon the jury verdict. He

argues that the district court erred (1) in admitting prejudicial evidence of

representations that contradicted provisions of the written purchase agreement;

(2) in reserving ruling on his motion for judgment as a matter of law, made at the

close of evidence, and denying the motion as moot after the jury returned its

verdict, and (3) in submitting the special verdict form to the jury. Each of these

claims of error necessitates a reasoned review of the evidence presented to the

district court. See United States v. Rodriguez-Aguirre, 108 F.3d 1228, 1236 (10th



1
       Mr. Stoecker was represented by counsel in the district court but proceeds
pro se on appeal. He filed a pro se notice of appeal purportedly on behalf of
himself and Falcon Bridge. Because a corporation can appear only through
counsel, see DeVilliers v. Atlas Corp., 360 F.2d 292, 294 (10th Cir. 1966), we
dismiss the appeal as to Falcon Bridge. We also note that the issues Mr. Stoecker
raises on appeal concern only Quinstar’s claims, and not his counterclaims or
claims against Mr. Filbrun. As a consequence, Mr. Filbrun is not implicated in
this appeal.

                                         -3-
Cir. 1997) (holding that, without transcripts, the appellate court has no means of

determining whether the district court properly admitted allegedly prejudicial

evidence); Weese v. Schukman, 98 F.3d 542, 547 (10th Cir. 1996) (requiring a de

novo review of the evidence to determine the propriety of the district court’s

ruling on a motion for a judgment as a matter of law); United States Fire Ins. Co.

v. Pressed Steel Tank Co., 852 F.2d 313, 318 (7th Cir. 1988) (determining, on

appellate review, whether the special verdict form included all material issues

raised by the pleadings and evidence).

      Mr. Stoecker has failed to include a trial transcript in the record on appeal.

An appellant bears the responsibility of providing this court with a proper record

on appeal. See Fed. R. App. P. 10; 10th Cir. R. 10.1.1. The record must contain

all portions of the transcript necessary to give the court of appeals a complete and

accurate record of the proceedings related to the issues on appeal. See King v.

Unocal Corp., 58 F.3d 586, 587 (10th Cir. 1995). Absent a transcript of the trial,

we are effectively barred from any review of Mr. Stoecker’s arguments on

appeal. See id..




                                         -4-
      We therefore AFFIRM the judgment of the United States District Court for

the District of Kansas. The mandate shall issue forthwith.



                                                   Entered for the Court



                                                   Wade Brorby
                                                   Circuit Judge




                                        -5-